DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 12-13, 16, 18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALZIN US 2018/0305030 Al noting evidentiary references PACHIDIS US 20190359340 A1 and Foutch et al. US 9,810,158 B2 and /or further in view of Foutch et al. US 9,810,158 B2.
Re claim 1, GALZIN teach an aircraft system comprising: an air compressor operatively coupled to a turbine engine, the air compressor configured to generate compressed air at a first temperature (paras 22- 23, 40, 45, 81; 20, also noting evidentiary reference that it is well known in the air for an air cycle machine to supply compressed air to a cabin PACHIDIS, paras 35-38 and Foutch col 7 and 9);
and a closed loop, vapor-cycle system (annotated fig) upstream (noting the fluid loops have a fluid travel to come in contact with a heat exchanger and thus the travel of the fluid makes the structure naturally upstream after a cyclical loop relative to the heat exchange loop and thermal loop of the vapor cycle heat exchange fluid) from an environmental control system, the vapor-cycle system configured to reduce the first temperature of the compressed air provided by the air compressor to a second temperature that is less than the first temperature (paras 22- 24, 40, 45, 81).

    PNG
    media_image1.png
    728
    479
    media_image1.png
    Greyscale

Re claim 2, GALZIN teach the vapor-cycle system includes a vapor-cycle compressor (38).  

Re claim 3, GALZIN fail to explicitly teach details of the compressor drive.
Foutch et al. teach  a first driveshaft (266) coupled to the vapor-cycle compressor, the first driveshaft to be driven by a primary driveshaft (218, col 9 lines 55-67) driven by the turbine engine to provide power to a compressor.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the compressor drive as taught by Foutch et al. in the GALZIN invention in order to advantageously allow for increased efficiency when cooling bleed air (col 1).
Additionally, it would have been obvious to try to provide a first driveshaft (266) coupled to the vapor-cycle compressor, the first driveshaft to be driven by a primary driveshaft (218, col 9 lines 55-67) driven by the turbine engine to provide power to a compressor with the engine as taught by Foutch et al. in the GALZIN invention in order to advantageously allow for increased efficiency when cooling bleed air (col 1).
Re claim 4, Foutch et al. teach the vapor-cycle system includes a clutch (278) to operatively couple and decouple the vapor-cycle compressor and the first driveshaft to provide power to a compressor.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the compressor drive as taught by Foutch et al. in the GALZIN, as modified, invention in order to advantageously allow for increased efficiency when cooling bleed air (col 1).
  Additionally, it would have been obvious to try to provide the vapor-cycle system includes a clutch (278) to operatively couple and decouple the vapor-cycle compressor and the first driveshaft as taught by Foutch et al. in the GALZIN , as modified, invention in order to advantageously allow for increased efficiency when cooling bleed air (col 1).
 Re claim 5, Foutch et al. teach the vapor-cycle compressor is driven by the turbine engine via the primary driveshaft when the clutch is engaged with the vapor-cycle compressor, and the vapor-cycle compressor is not driven when the clutch is disengaged with the vapor-cycle compressor (col 10).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the compressor drive as taught by Foutch et al. in the GALZIN, as modified, invention in order to advantageously allow for increased efficiency when cooling bleed air (col 1).
Additionally, it would have been obvious to try to provide the vapor-cycle compressor is driven by the turbine engine via the primary driveshaft when the clutch is engaged with the vapor-cycle compressor, and the vapor-cycle compressor is not driven when the clutch is disengaged with the vapor-cycle compressor (col 10) as taught by Foutch et al. in the GALZIN, as modified, invention in order to advantageously allow for increased efficiency when cooling bleed air (col 1).
Noting the structure is capable of performing the limitations of the claim, and the conditional phrase “when” makes it unclear if the limitations following the conditional statement are required by the claim, and thus are not considered to be required by the claim. Also noting the clutch can be disengaged while the entire system is off which meets the claim limitations in another interpretation to provide power to a compressor.  


Re claim 6, GALZIN teach wherein the vapor- cycle system is configured to operate in a cooling mode or a heating mode, the vapor- cycle system to decrease a temperature of a supply air to an the environmental control system when the vapor-cycle system operates in the cooling mode, the vapor-cycle system to increase a temperature of the supply air to the environmental control  system when the vapor-cycle system operates in the heating mode (paras 22- 24).  
Re claim 8, Foutch et al. teach a system for an aircraft, the system comprising: an environmental control system to condition air for a passenger cabin in the aircraft (col 2); a supply air system (286, 228, 232, 242, 230) to receive fan air and generate supply air for the passenger cabin of the aircraft (col 7 lines 1-6).
 
Foutch et al. fail to explicitly teach details of the loops.
GALZIN teach and a vapor-cycle system (annotated fig ) upstream from the environmental control system (see the rejection of claim 1), the vapor cycle system to operate in at least one of a cooling mode or a heating mode, the vapor-cycle system to reduce a temperature of the supply air when operating in the cooling mode, the vapor-cycle system to increase a temperature of the supply air when operating in the heating mode (paras 22- 24, 40, 45, 81, ), the vapor-cycle system to employ the fan air to cool a working fluid of the vapor-cycle system (noting the claim limitations are met in the instant combination where the secondary reference has the fluids thermally connected via intermediate heat exchangers, fig 1) to provide at least one liquid/gas diphasic heat transfer fluid thermal regulation loop (in particular a device named vapour cycle device (VCS)) and/or at least one monophasic heat transfer liquid thermal regulation loop, e.g. for cooling on-board equipment such as electronic power equipment and/or refrigerators, or for heating on-board equipment such as cooking ovens or the like. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the loops as taught by GALZIN in the Foutch et al. invention in order to advantageously allow for enhanced thermal efficiency employing loops during operation.

    PNG
    media_image1.png
    728
    479
    media_image1.png
    Greyscale




Re claim 9, Foutch et al. teach the supply air system includes a supply air compressor (232, see the rejection of claim 1) configured to receive the fan air to generate the supply air.  
Re claim 12, Foutch et al. fail to explicitly teach details of the loops.
GALZIN teach the vapor-cycle system includes a vapor-cycle compressor (38), a condenser (39), an evaporator (37) and an expansion valve (42) to provide at least one liquid/gas diphasic heat transfer fluid thermal regulation loop (in particular a device named vapour cycle device (VCS)) and/or at least one monophasic heat transfer liquid thermal regulation loop, e.g. for cooling on-board equipment such as electronic power equipment and/or refrigerators, or for heating on-board equipment such as cooking ovens or the like. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the loops as taught by GALZIN in the Foutch et al. invention in order to advantageously allow for enhanced thermal efficiency employing loops during operation.
Re claim 13, Foutch et al. fail to explicitly teach details of the loops.
GALZIN teach the vapor-cycle system includes a precooling system (31, see the rejection of claim 1 noting this loop can add or remove heat and thus can help to reduce the heat of the condenser in the adjacent loop which affects exterior air tempersture) that is to reduce a temperature of the fan air upstream from a supply air compressor inlet of the supply air system to provide at least one liquid/gas diphasic heat transfer fluid thermal regulation loop (in particular a device named vapour cycle device (VCS)) and/or at least one monophasic heat transfer liquid thermal regulation loop, e.g. for cooling on-board equipment such as electronic power equipment and/or refrigerators, or for heating on-board equipment such as cooking ovens or the like. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the loops as taught by GALZIN in the Foutch et al. invention in order to advantageously allow for enhanced thermal efficiency employing loops during operation.
Additionally noting that for clarity, the recitation “that is to reduce a temperature of the fan air upstream from a supply air compressor inlet of the supply air system” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.

Re claim 16, Foutch et al. , as modified, fail to explicitly teach the working fluid including carbon dioxide.
PACHIDIS teach the working fluid including carbon dioxide (para 15) for a high density near the critical point.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the working fluid including carbon dioxide as taught by PACHIDIS in the Foutch et al. , as modified, invention in order to advantageously allow for reducing the worked required by the waste heat recovery compressor to increase its pressure, consequently, increased efficiency results (para 15).
Re claim 18, GALZIN teach the vapor-cycle system is a closed loop system (fig 1, see the rejection of claim 8).
Re claim 21, GALZIN teach wherein the closed loop, vapor- cycle system employs a refrigerant as a working fluid (paras 90-91).  
Re claim 22, GALZIN teach fan air cools the refrigerant of the closed loop, vapor-cycle system (paras 90-91, fig 1, see 39).  


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALZIN US 2018/0305030 Al noting evidentiary references PACHIDIS US 20190359340 A1 and Foutch et al. US 9,810,158 B2 and /or further in view of Foutch et al. US 9,810,158 B2 further in view of Dittmar US 20110138822 A1.
 Re claim 10, Foutch et al. teach the supply air system includes a supply air compressor system the supply air compressor to be driven by an engine of the aircraft (fig 5, 286, 232, 276).
GALZIN teach he supply air system includes a supply air compressor system (see 20 in figs “C”) and a vapor-cycle compressor (38) to provide at least one liquid/gas diphasic heat transfer fluid thermal regulation loop (in particular a device named vapour cycle device (VCS)) and/or at least one monophasic heat transfer liquid thermal regulation loop, e.g. for cooling on-board equipment such as electronic power equipment and/or refrigerators, or for heating on-board equipment such as cooking ovens or the like. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the loops as taught by GALZIN in the Foutch et al., as modified, invention in order to advantageously allow for enhanced thermal efficiency employing loops during operation.
Dittmar fail to explicitly teach the vapor-cycle compressor to be driven by an engine of the aircraft.
Dittmar teach the vapor-cycle compressor to be driven by an engine of the aircraft (noting Foutch et al. teach engine used for several purposes ,col 11 lines 10-27 , and electrical energy from the engine is used to drive the compressor of Galzin so that the  vapor-cycle compressor is an electrically driven compressor in the instant combination) to drive the compressor with electrical energy (para 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the vapor-cycle compressor to be driven by an engine of the aircraft as taught by Dittmar in the Dittmar invention in order to advantageously allow for minimize excess fuel consumption, which would result from throttle and heat losses of power unit power withdrawn in excess. 
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘driven’ is 
: propelled or motivated by something —used in combination
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALZIN US 2018/0305030 Al noting evidentiary references PACHIDIS US 20190359340 A1 and Foutch et al. US 9,810,158 B2 and /or further in view of Foutch et al. US 9,810,158 B2 further in view of Dittmar US 20110138822 A1 further in view of  YESILCIMEN US 20210317800 A1.
 Re claim 11, Foutch et al., as modified, fail to explicitly teach a VT.
 
 YESILCIMEN teach a variable speed transmission (para 18) coupled to the supply air compressor and a clutch operatively coupled to the vapor- cycle compressor, the clutch to engage the vapor-cycle compressor to operatively couple the vapor-cycle compressor with the engine and disengage the vapor-cycle compressor to operatively decouple the vapor-cycle compressor with the engine (noting the VT is placed in the primary reference structure see col 10 Foutch et al.) to provide selective coupling of a gearbox to drive the compressor (para 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a VT as taught by YESILCIMEN in the Foutch et al. , as modified,  invention in order to advantageously allow to transmit a fixed or variable proportion of the power of the turbine to the compressor.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALZIN US 2018/0305030 Al noting evidentiary references PACHIDIS US 20190359340 A1 and Foutch et al. US 9,810,158 B2 and /or further in view of Foutch et al. US 9,810,158 B2 further in view of DeFrancesco US 20090260387 A1.  
Re claim 13, DeFrancesco teach the vapor-cycle system includes a precooling (annotated fig) system that is to reduce a temperature of the fan air upstream from a supply air compressor inlet of the supply air system to associate another heat exchanger with the condenser.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a precooling system as taught by DeFrancesco in the GALZIN, as modified, invention in order to advantageously allow for increased temperature controls in the heat exchange loop without requiring additional fans.


    PNG
    media_image2.png
    467
    529
    media_image2.png
    Greyscale

Re claim 14, DeFrancesco teach the precooling system employs a precooling evaporator (48) that is to receive the working fluid from the vapor-cycle system to associate another heat exchanger with the condenser.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a precooling system as taught by DeFrancesco in the GALZIN, as modified, invention in order to advantageously allow for increased temperature controls in the heat exchange loop without requiring additional fans.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALZIN US 2018/0305030 Al noting evidentiary references PACHIDIS US 20190359340 A1 and Foutch et al. US 9,810,158 B2 and /or further in view of Foutch et al. US 9,810,158 B2 and Kupiszewski US 20180050806 A1 and Epp et al. US 20190202567 A1.
Re claim 15, Foutch et al. , as modified, fail to explicitly teach the vapor-cycle compressor and the condenser are positioned in an upper bifurcation of an engine of the aircraft.
Kupiszewski teach the vapor-cycle compressor and the condenser are positioned in an upper bifurcation of an engine of the aircraft (para 59, figs) to place an AC pack in an aircraft..
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the vapor-cycle compressor and the condenser are positioned in an upper bifurcation of an engine of the aircraft as taught by Kupiszewski in the Foutch et al. , as modified, invention in order to advantageously allow for a gas turbine engine  having an embedded electric machine, and to a propulsion system for an  aeronautical device.
Foutch et al. , as modified, fail to explicitly teach and the evaporator is positioned in at least one of a pylon or a wing of the aircraft.
Epp et al. teach and the evaporator is positioned in at least one of a pylon or a wing of the aircraft to provide the heat exchanger in a position to receive airflow and be structurally supported (paras 6-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include and the evaporator is positioned in at least one of a pylon or a wing of the aircraft as taught by Epp et al. in the Foutch et al. , as modified, invention in order to advantageously allow for provide air conditioning systems with sufficient cooling capacity.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALZIN US 2018/0305030 Al noting evidentiary references PACHIDIS US 20190359340 A1 and Foutch et al. US 9,810,158 B2 and /or further in view of Foutch et al. US 9,810,158 B2 and Kupiszewski US 20180050806 A1 and Geliot US 20190226400 A1.
Re claim 15, Foutch et al. , as modified, fail to explicitly teach the vapor-cycle compressor and the condenser are positioned in an upper bifurcation of an engine of the aircraft.
Kupiszewski teach the vapor-cycle compressor and the condenser are positioned in an upper bifurcation of an engine of the aircraft (para 59, figs) to place an AC pack in an aircraft..
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the vapor-cycle compressor and the condenser are positioned in an upper bifurcation of an engine of the aircraft as taught by Kupiszewski in the Foutch et al. , as modified, invention in order to advantageously allow for a gas turbine engine  having an embedded electric machine, and to a propulsion system for an  aeronautical device.
Foutch et al., as modified, fail to explicitly teach and the evaporator is positioned in at least one of a pylon or a wing of the aircraft.
Geliot teach and the evaporator (28) is positioned in at least one of a pylon or a wing of the aircraft to provide the heat exchanger in a position to receive airflow and be structurally supported (figs ).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include and the evaporator is positioned in at least one of a pylon or a wing of the aircraft as taught by Geliot in the Foutch et al. , as modified, invention in order to advantageously allow to convey the flow of cooled hot air towards at least one item of aircraft equipment.
 


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALZIN US 2018/0305030 Al noting evidentiary references PACHIDIS US 20190359340 A1 and Foutch et al. US 9,810,158 B2 and /or further in view of Foutch et al. US 9,810,158 B2 and HEIRONIMUS US 2021/0061477 Al.
Re claim 19, GALZIN teach a system for an aircraft, the system comprising: a supply air system including a supply air compressor configured to receive fan air and generate a supply air for a cabin of the aircraft (paras 22- 23, 40, 45, 81; 20, also noting evidentiary reference that it is well known in the air for an air cycle machine to supply compressed air to a cabin PACHIDIS, paras 35-38 and Foutch col 7 and 9); a primary cooling system to cool the supply air prior to the supply air flowing to the cabin during operation of an engine (paras 22- 24, 40, 45, 81, see the rejection of claim 1), the primary cooling system includes a first, vapor-cycle system upstream (noting the fluid loops have a fluid travel to come in contact with a heat exchanger and thus the travel of the fluid makes the structure naturally upstream after a cyclical loop relative to the heat exchange loop and thermal loop of the vapor cycle heat exchange fluid) from an environmental control system, the first vapor-cycle system to cool the supply air for use by the environmental control system.
GALZIN fail to explicitly teach an auxiliary system.
HEIRONIMUS teach and an auxiliary cooling system to recirculate and cool the cabin air when the engine is not operating, the auxiliary cooling system includes a second, vapor-cycle system that is independent from the first, vapor- cycle system (noting in one interpretation an additional system is added using battery energy for air-conditioning para 36, and in another interpretation a secondary HVAC system is added, para 53, 250) to use air condition from a battery and or have secondary systems not linked to the main system for when the primary system cannot be used.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an auxiliary system as taught by HEIRONIMUS in the GALZIN  invention in order to advantageously allow for improved fuel and operation efficiency when heating and cooling interior cabins.
Re claim 20, GALZIN, as modified, fail to explicitly teach an auxiliary system.
 HEIRONIMUS teach the auxiliary cooling system is positioned in a pack bay area of a fuselage of the aircraft (fig 2, para 26, noting packs are not positively recites and the fuselage is capable of having pack placement and thus is considered a pack bay area) to use air condition from a battery and or have secondary systems not linked to the main system for when the primary system cannot be used.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an auxiliary system in the fuselage as taught by HEIRONIMUS in the GALZIN , as modified,  invention in order to advantageously allow for improved fuel and operation efficiency when heating and cooling interior cabins.

 Response to Arguments
 
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 8, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1, 8, 18 have been addressed above. Thus, the rejections are proper and remain.  

	
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763